Citation Nr: 1749379	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right shin disorder. 

4.  Entitlement to service connection for a left shin disorder. 

5.  Entitlement to service connection for a right thigh disorder. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to September 1992, and from December 1993 to April 1994. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburgh, Florid and a June 2016 Board remand.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of that hearing has been associated with the electronic record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that prior to further appellate review of the claims, a remand is required to obtain outstanding private treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  

In a July 2016 statement to VA, the Veteran indicated that from October 2013 to the present, she had sought treatment for the disabilities on appeal from Dr. M.  The Veteran submitted a July 2016 Authorization to Disclose Information to the Department of Veterans Affairs, authorizing VA to obtain any outstanding records from Dr. M.  Although treatment records from Dr. M, dated from October 2013 to November 2015 are of record and reflect treatment for the Veteran's spine, more recent reports are absent, and it appears the RO took no action upon receipt of the July 2016 authorization.  As outstanding private treatment records from Dr. M might contain evidence regarding the Veteran's low back, cervical spine, right thigh, and bilateral shin disorders, they are potentially relevant to the claims on appeal and should be secured on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional authorization and information from the Veteran, contact Dr. M, and request all treatment records of the Veteran, dated from 2015 to the present.  If a negative response is received, or if no response is received from Dr. M, the claims file should be properly documented in this regard and the Veteran should be so informed.  Any and all efforts to secure such records must be properly documented in the claims file.

2.  After any additional records are associated with the claims file, obtain addendum opinions.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether the newly associated medical records change the VA opinions provided in 2016.  If so, the examiner must explain how and provide supporting explanation.  

3.  Ensure compliance with this remand.  If there is a deficiency, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




